Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on October 19, 2021, with respect to the objection to the abstract of the disclosure have been fully considered and are accepted by the Examiner.  The objection to the abstract has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-7 are now pending in the application.  
Allowance
Zhang et al. (U.S. Patent No. 11,048,001, hereon Zhang) discloses a computer implemented method of seismic inversion (see Zhang, Abstract). The method includes receiving a processed seismic image and an enhanced seismic image representative of a subsurface volume of interest (see Zhang, Fig. 2, and Figs. 27A, 27B, large 3D datasets). The method also adapts forward modeling the processed seismic image and enhanced seismic image to generate multiple models (see Zhang, Fig. 34). Further, the method creates a delta or difference the multiple modeled datasets to create residual datasets (see Zhang, Fig. 34, flow chart, specifically unit 3480 through 3497). However, Zhang uses a different method to update the image, namely a reflectively model without the adjoint source, therefore, it is silent about steps d through g of the instant application. 
Therefore, the instant clams 1, 6 and 7 are allowed because Zhang or any of the references considered in the prosecution of the instant application disclose or describe “filtering, via the computer processor, the first modeled dataset to generate an approximation of illumination; e. preconditioning, via the computer processor, the residual dataset with the approximation of illumination to generate an adjoint source; f. back projecting, via the computer processor, the adjoint source to determine a model update; and g. applying the model update to an earth model of the subsurface volume of interest,”  in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims 2-5 depend on claim 1 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.- 



/ELIAS DESTA/
Primary Examiner, Art Unit 2857